     Case 1:19-cv-00435-DAD-EPG Document 29 Filed 05/27/20 Page 1 of 1

 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      C.H., et al,                                   Case No. 1:19-cv-00435-DAD-EPG
 9
                         Plaintiff,                  ORDER APPROVING THE PARTIES’
10
                                                     STIPULATION TO CONTINUE RESPONSE TO
              v.                                     COMPLAINT DEADLINE AND SCHEDULING
11
                                                     CONFERENCE
      UNITED STATES OF AMERICA,
12
                         Defendant.                  (ECF NO. 28)
13

14

15           On May 22, 2020, the parties filed a stipulation to continue the scheduling conference in
16   this matter, currently set for June 3, 2020. (ECF No. 28). The parties request the stipulation due to
17   a pending motion to dismiss that has yet to be ruled upon. (ECF No. 15).
18           The Court finds good cause to continue the scheduling conference to August 12, 2020, at
19   9:30 a.m. in Courtroom 10 before Magistrate Judge Erica P. Grosjean. The Court grants
20   telephonic appearances, with each party wishing to so appear directed to use the following dial-in
21   number and passcode: 1-888-251-2909; passcode 1024453. The parties are reminded to file a
22   joint scheduling report one full week prior to the conference and email a copy of same, in Word
23   format to epgorders@caed.uscourts.gov for the Judge’s review.
24   IT IS SO ORDERED.

25
        Dated:       May 27, 2020                              /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
